Title: To James Madison from Austin E. Richardson, [ca. 23 February] 1813
From: Richardson, Austin E.
To: Madison, James


[ca. 23 February 1813]
The address of an unknown individual to the President of the United States may perhaps be A matter of surprize, but my high respect for the name of Madison makes me without fear appear before him in the Character of an humble Advocate for an Old man, and that man my father! Can it be thought A tresspass on the time of our beloved President, when we feel ourselves injured by the Officers of his appointment, to send our complaints to his car[e]? Every Honest Citizen is deserveing the respect and protection of the Government under which he lives, that he is attached to from principle, that he has supported with an undeviateing rectitude. Such is the Post Master of Newport, holding that situation for thirty years and firm amidst every storm that has clouded our Pollitical Hemisphere with an integrity unshaken. Must he be removed? to give place to A Blockhead? one who has been alternately A Federalist, A Republican, and lastly that most odious of the three, A Tersian [sic] quid, such is Benjamin Mumford. A Being of no Character can hardly be described. An Old mans feeling has but little weight in the calculation of the World, but they are of infinite importance to the circle that sourrounds him. What is more melancholy than the sight of an aged man whose vigor and capacities beyond expectation have escaped the scyth of Time, and advancing with almost imperceptible decay to its last retreat, the Grave, I would say what is more irritateing than to have the close of such A Life embittered by an ungrateful public, perhaps shortened, by A shock as unexpected as mortifying. This measure of Gideon Granger meets as it should the execration of every man of understanding in this Town they are eager to console him, suffering under what they consider A great insult. Every party distinction is lost in their respect for my father and their abhorrance for the Author of our affliction. He is too proud to remonstrate, it would indeed be A great condescention to address himself to such A man as G. Granger, A man whom he has never had reason to respect since acting under him. It was not in this way that Timothy Pickering treated him. I can now say, with my whole heart in the sentence, Good Old Pickering, thou wert A wise and faithful man. I am A creature without method, and hope for A pardon should there seem any want of respect in this hasty address. I feel every sentiment of respect for your high character and situation, your humble Servant,
Austin. E. Richardson
